Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 50-69 are currently pending and an amendment to the claims filed on 09/08/2021 is acknowledged. Thus, claims 50-69 are being examined.  

Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers in a parent application of 16/338273 required by 37 CFR 1.55. 

Information Disclosure Statement
Three (3) information disclosure statement (IDS) submitted on 09/28/2021; 08/18/2022; 09/01/2022 were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Specification
The abstract of the specification is objected to a minor informality. 

Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. See MPEP 608.01(b)

In the instant case, the abstract is simply written as follows: 

    PNG
    media_image1.png
    85
    825
    media_image1.png
    Greyscale

The above abstract is simply written as noted above which simply repeats title.  That is, the current abstract is not descriptive by not complying with the above guideline. Accordingly, appropriate correction is requested. 

Claim Objections
Claims 51-54, 56 and 58 are objected to a minor informality under 37 CFR 1.75. 
Specifically, claims 51-52 recite abbreviations of “CBD”, “CBD-A” or “THC” which should be spelled out at the first encounter.  Appropriate correction is requested. 
Each of claims 53, 54, 56 and 58 is not written in a proper Markush format where the Markush-type claim should recite alternatives in a format such as "selected from the group consisting of A, B, and C."  Alternatively, term “and” in these claims can be changed to "or." Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, “the oil” recited in line 3 of claim 63 lacks of antecedent basis, because ambiguity arises to determine whether a dependent claim (the/said) limitation refers to  one or more than one element that is previously presented, either in the same claim or a preceding claim. See also MPEP 2173.05(e). Applicant may amend this claim to recite either “said at least one oil” or “the at least one oil”. 


Claims 53-54 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Each of claims 53-54 depends from claim 50. Claim 50 requires “at least one oil mixture comprises a mixture of oleic acid and linoleic acid.” However, each of dependent claims 53-54 require scope of broader than that of base claim 50 and thus, it may not be said that they further limits claim 50. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 50-69  are rejected under 35 USC 103 as being obvious over Murty et al. (WO2016/022936A1, IDS of 09/28/2021) in view of Liang et al. (CN103110582A, IDS of 09/28/2021 ).




Applicant claims including the below claims 50 and 69 filed 09/08/2021:

    PNG
    media_image2.png
    153
    823
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    172
    826
    media_image3.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Murty teaches improved oral gastrointestinal dosage form delivery system of cannabinoids and/or standardized marijuana (title); the oral composition comprises about 1-60% of pharmacologically active form of cannabinoids (e.g., abstract and claim 1 of prior art) which overlaps the instant range of at least 0.1% or about 0.1 to about 12% (instant claims 50, 60 and 69 – cannabinoid amount) wherein the cannabinoid includes CBD, THC, mixtures, etc. (claim 6 of prior art)(instant claims 51-52); and about 30-89% of oily medium consisting of one or more triglycerides or one or more mixed glycerides, and one or more free fatty acids including oleic acid and linoleic acid mixture wherein the free fatty acid can be present in an amount of about 1-70% which overlaps the instant range of about 0.5 to about 20% (claim 18 of prior art) (instant claims 50, 55 and 69 – oil mixture); about 10-60% of one or more surfactants can be used (abstract, pages 16-17 and claim 1 of prior art) which overlaps instant range of about 30% to 85% or about 1 to 50% (instant claims 50, 57, 59 and 69 – amount of surfactant and co-surfactant). Murty further discloses one or more triglyceride is selected from coconut oil, olive oil, canola oil, cottonseed oil, sunflower oil, sesame oil, sunflower oil, corn oil, etc. (bridge paragraph pages 14-15 and claim 1 of prior art)(instant claims 53-54); the surfactant includes polyglycolized glycerides, polyoxyethylene glycerides, polyoxyethylene castor oil derivatives, polyethylene glycol-fatty acid esters, polyethylene glycol glycerol fatty acid esters, transesterfication products of oils and alcohols, polyglycerized fatty acids, glycerol fatty acid esters, polyglycerol fatty acid esters, propylene glycol fatty acid esters, mono and diglycerides, polyethylene glycol sorbitan fatty acid esters, polyoxyethylene-polyoxypropylene block copolymers, sorbitan fatty acid esters, etc. (claim 11 of prior art) wherein the said surfactant can be used in combination with another surfactant including hydrogenated castor oil of PEG-5, PEG-7, PEG-9, polyethylene glycol fatty acid esters, PEG-20 sorbitan monolaurate, PEG-20 sorbitan monopalmitate, PEG-20 sorbitan monooleate, polysorbate, polyethyleneglycol, diglyceride, etc. (pages 16-17) (instant claims 50, 56-58 and 69 – surfactant and co-surfactant); the composition further comprises co-solvent such as ethanol and phospholipid (claim 13 of prior art and page 19); the cannabinoid is dissolved in an oily medium (page 5, last paragraph) and thus, it would inherently and geometrically integrated, physically integrated, or both geometrically and physically integrated into the oil and/or interface because the claimed features are a natural result of the combination of elements. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981))(instant claim 62-63); the composition is pharmaceutical and provided in the form of capsule (page 36) or buccal spray, nasal, sublingual, rectal (page 2), transdermally (page 3), orally (page 5) (instant claims 65-66); and the composition further comprises carrier (page 20)(instant claim 67). In the embodiment (e.g., Table 10 on pages 36-37), the composition (#18-19) comprises 3.85% Δ9-THC, 46.2 or 59.62% oil component (oleic acid), 21.92% or 36.5% hydrophilic surfactant of Cremophor RH40 (=PEG-40 hydrogenated castor oil), 7.69% or 9.61% co-surfactant Labrasol, and 1.925% or 5.0% ascorbyl palmitate and this composition does not contain water (instant claims 50 and 69 – no water). 
However, Murty does not expressly teach specific selection of oil mixture comprising oleic acid/linoleic acid of instant claims 50 and 69; lower amount of oils of instant claim 54 and co-surfactants of instant claim 59; and particle droplet size of instant claim 61. The deficiencies are cured by Liang.  
Liang teaches a micro-emulsion containing a cannabinoid compound having the following weight percentage components: 一种含有大麻酚类化合物的微乳剂，它含有如下重量百分比成分： 
(a) 0.01 to 30% by weight of the cannabinoid compound which overlaps the instant range of at least 1% or about 0.1 to 12%; (a)0.01～30wt％大麻酚类化合物； 
(b) 0.01 to 30% by weight of an oil phase selected from one or more of vegetable oil, MCT oil, isopropyl myristate, fatty acid ethyl ester, fatty acid isopropyl ester, fatty acid glyceride or fatty acid polyethylene glycol glyceride which overlaps the instant range of about 0.5 to 20% wherein the long-chain fatty acid triglyceride is oleic acid/linoleic acid; (b)0.01～30wt％油相，所述油相选自植物油、脂肪酸乙酯、脂肪酸异丙 酯、脂肪酸甘油酯或脂肪酸聚乙二醇甘油酯中的一种或几种； 
(c) 0.01 to 60% by weight of a hydrophilic surfactant selected from the group consisting of polyoxyethylene ether castor oil, polyoxyethylene ether hydrogenated castor oil, poloxamer, fatty acid polyethylene glycol glyceride, polyoxyethylene dehydration one or more of a sorbitol fatty acid ester or a phospholipid which overlaps the instant range of about 30 to 85%; (c)0.01～60wt％表面活性剂，所述表面活性剂选自聚氧乙烯醚蓖麻油、聚 氧乙烯醚氢化蓖麻油、泊洛沙姆、脂肪酸聚乙二醇甘油酯、聚氧乙烯脱水山梨醇 脂肪酸酯或磷脂中的一种或几种； 
(d) 0.01 to 40% by weight of a co-surfactant selected from the group consisting of ethanol, propylene glycol, isopropanol, polyethylene glycol, dimethyl isosorbide, propylene carbonate, diethylene glycol alone one or more of ethyl ether, tetrahydrofuran polyglycol ether or glycerin; and t(d)0.01～40wt％助表面活性剂，所述助表面活性剂选自乙醇、丙二醇、 异丙醇、聚乙二醇、二甲基异山梨醇、碳酸异丙烯酯、二乙二醇单乙基醚、四氢 呋喃聚乙二醇醚或甘油中的一种或几种； 
tttthe balance is water or deionized water (page 3 and claim 1 of prior art) which overlaps the instant range of about 1 to 50%; and the particle size is generally at 10-100nm (page 1 of prior art) which overlaps the instant range of between 5 to 30nm. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Murty is that Murty does not expressly teach mixture of oleic acid and linoleic acid of instant claims 50 and 69; lower amount of oil and co-surfactants of instant claim 59; and particle droplet size of instant claim 61. The deficiency is cured by Liang. 
2. The difference between the instant application and Murty or Murty with Liang is that Murty or with Liang does not expressly teach the exact ranges of cannabinoid, surfactant, co-surfactant and water.
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to select oleic/linoleic acids of Liang from Murty as a matter of choice or design because selecting oil triglyceride, mixture of oleic/linoleic acid from various oil ingredients would have yielded no more than the predictable results, in the absence of evidence to the contrary.   
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize or adjust or select the oil amount of Murty with lower range of 0.5-20%, as taught by Liang (0.01-30% of oil) because the oil amount can be varied depending on intended purpose, relationship with other ingredients including cannabinoid and surfactant, formulation type, and therefore, in the absence of evidence to the contrary, the instant range is obvious. 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize or adjust the particle size of oil droplet with the claimed range in order to improve cannabinoid absorption because the smaller droplet size provides large interfacial surface area, which increase cannabinoid absorption. 

2. Regarding the ranges of cannabinoid, oil, two surfactants and water, they overlaps or inside the instant ranges as noted above. Accordingly, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 50-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-11, 18, 24, 38-41 and 50 (filed on 08/24/2022) of copending application No. 16/338273. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to a pharmaceutical composition comprising cannabinoid, at least one oil including a mixture of oleic acid and linoleic acid, and at least one hydrophilic surfactant and co-surfactant (instant claims 50-63  vs. copending claims 1, 8-11, 18, 24 and 50), and the composition is in the form of gel, lotion, oil, soap, spray, emulsion, cream, ointment, capsule, soft-gel capsule, patch or solution (instant claims 64-65 vs. copending claims 38-39), the composition containing cannabinoid is delivered by topically, orally, by inhalation, nasally, transdermally, occularly, or parenterally into circulatory system of a subject (instant claim 66 vs. copending claim 40); and the composition comprises carrier including at least one diluent (instant claims 67-68 vs. copending claim 41). Thus the instant claims are anticipated by copending claims. 

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613